Bloodworti-i, J.
1. In the brief of counsel for the plaintiff in error there is no general insistence on all the grounds of the motion for a new trial, and as the special grounds of the motion are not referred to in the brief, they will be treated as abandoned.
2. On the trial the evidence of the accomplice as to the guilt of the accused was direct and authorized his conviction. While the evidence of an accomplice must be corroborated, the extent of the corroboration is a question entirely for the jury. In this case there was some corrob- ' orating testimony, and this court will not say that the evidence did not authorize the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., coneur.